Case: 4:16-cv-02163-CDP Doc. #: 322 Filed: 07/14/21 Page: 1 of 5 PagelD #: 5684

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

MISSOURI PRIMATE FOUNDATION, )
et al., )
)
Plaintiffs and )
Counterclaim Defendants, )
)

v. ) Case No. 4:16-ev-02163
)
PEOPLE FOR THE ETHICAL )
TREATMENT OF ANIMALS, INC,, et al.,  )
)
Defendants and )
Counterclaim Plaintiffs. )

ORDER GRANTING MOTION REQUESTING TRANSFER ORDER AND
ATTENDANCE OF THE UNITED STATES MARSHALS SERVICE

Before the Court is Counterclaim Plaintiffs’ Motion Requesting Transfer Order and
Attendance of the United States Marshals Service. [311-3, redacted 312] Good cause
appearing, IT IS HEREBY ORDERED that Counterclaim Plaintiffs’ motion is
GRANTED as follows:

1. The legal and physical transfer, loading, and transport of chimpanzees Crystal, Mikayla,
Tonka, Tammy, Connor, Candy, and Kerry to Center for Great Apes, as provided in this
and previous Court Orders, shall occur on [3. beginning at Sg. at the
Festus facility, located at 12338 State Rd. CC, Festus, MO 63028 (“Transfer”);

2. Defendants, and any agents or other persons or entities under their direct or indirect control,
are prohibited from moving, transferring, or relocating any chimpanzee other than as
provided by the Court’s Orders;

3. All parties shall cooperate to effectuate the Transfer in a manner that is safe for the
chimpanzees and for all persons present or working in connection with the Transfer. To

that end:
Case: 4:16-cv-02163-CDP Doc. #: 322 Filed: 07/14/21 Page: 2 of 5 PagelD #: 5685

a. Defendants, and any agents or other persons under their direct or indirect control,
shall not interfere with, impede, threaten, harass, or intimidate any person working
to implement the Transfer or who is on the premises in connection with the
Transfer, attempt any such conduct, or otherwise attempt to obstruct the transfer of
the chimpanzees or create any dangerous condition or hostile environment.

b. Defendants shall continue to provide requisite food, water, and other care to the
chimpanzees pending their removal and transfer. However, to mitigate risks in
connection with any sedation deemed required for their removal and transfer,
Defendants, and any agents or other persons under their direct or indirect control,
shall withhold all food from the chimpanzees, including removing all remnants of
food material from their enclosures and holding areas, beginning al yg on
Hs. Defendants shall provide clean, potable water at all times prior to
the Transfer.

c. Defendants shall allow representatives of PETA, Center for Great Apes, and their
designees, and their vehicles and equipment, full access to the chimpanzees and
entry to their enclosures and to all facility ingress and egress points in order to allow
for the effectuation of the Transfer.

d. Defendant Casey shall provide to representatives of Center for Great Apes any
codes, keys, or other means necessary to access all chimpanzees immediately upon
the Center for Great Apes’ arrival to the Festus facility on J. and the
same shall he returned to Defendant Casey or to a law enforcement officer upon the

conclusion of the transfer process.
Case: 4:16-cv-02163-CDP Doc. #: 322 Filed: 07/14/21 Page: 3 of 5 PagelD #: 5686

e. Defendants, and any agents or other persons under their direct or indirect control,
must cooperate with any reasonable requests for information or instructions by
PETA and/or Center for Great Apes about the chimpanzees and their enclosures
that are reasonably necessary to effect a safe Transfer.

f. Defendants, or any of their agents or other persons under their direct or indirect
control, shall not permit any enclosures or cages at the respective facilities to be
unlocked other than at the request of representatives of Center for Great Apes or a
United States Marshal. Defendants, or any of their agents or other persons under
their direct or indirect control, shall not otherwise allow any animals to be outside
of their shift or holding cages at any time, shall block access to outdoor enclosures
and chutes, except upon request of Center for Great Apes, and shal! ensure that no
dogs or any other animals are outside of their respective enclosures or roaming
freely while activities are oceurring in conjunction with the Transfer, including but
not limited to any time representatives of Center for Great Apes, PETA, or a United
States Marshal are on the premises in connection with carrying out the Transfer.

4. The United States Marshal Service shall be present at the Festus facility for the duration of
the Transfer. The purposes of its presence are to (a) provide security, (b) help to ensure
safety of all persons, and (¢) ensure compliance by all parties with orders of the Court. The
United States Marshal Service is authorized to take all measures deemed in its discretion
to be necessary to ensure the safety of all involved in the Transfer. This authorization
includes but is not limited to:

a. To the extent desired, establishing a command post at the Festus facility,

b. Establishing a perimeter within which the activities for the safe Transfer take place,
Case: 4:16-cv-02163-CDP Doc. #: 322 Filed: 07/14/21 Page: 4 of 5 PagelD #: 5687

c. Establishing safe ingress and egress for the Festus facility and controlling access to
and from the facility,

d. Establishing a sign-in and sign-out procedure for all persons present at the facility
during the Transfer,

e. Enforcing the court’s orders,

f. Removing from the premises, using reasonable force as necessary, any person(s)
whom the Marshal deems to be engaged in behavior that interferes with or impedes
the timely and safe Transfer, including any behavior that is harassing, threatening,
or intimidating in nature,

g. Requiring all person(s) at the facility to identify and surrender or sequester any
firearms within their possession while the United States Marshal Service is on site,

h. Ensuring that other than law enforcement personnel, only representatives of PETA
and Center for Great Apes and their designees, Casey, and counsel to the parties
are permitted on the premises of the facility.

i. Appointing or designating any other law enforcement personnel, including
members of state or county law enforcement, to assist the Marshal.

j. Escorting the transport vehicle for thirty minutes after it leaves the premises to
ensure a safe and unobstructed Transfer.

k. All persons, including Defendants, shall cooperate with any request or demand by
any memher of the United States Marshal Service or its designee.

5. In light of Ms. Haddix’s threats to impede the Transfer and implication of potential
violence and/or harassment [ECF Nos. 308-3, 308-4], Ms. Haddix shall not be present at

the facility during the Transfer, and shall be located a sufficient distance away from the
Case: 4:16-cv-02163-CDP Doc. #: 322 Filed: 07/14/21 Page: 5 of 5 PagelD #: 5688

facility to allow for a safe and timely Transfer. Ms. Haddix must remain at least twomiles
away from the facility during the Transfer, beginning at x) on J. and
continuing until the United States Marshal determines that the Transfer is complete and all
persons associated with the Transfer have left the facility;

6. Defendants are prohibited from administering any sedation drug to any chimpanzee until
the Transfer date except when required in the event of a medical or public safety
emergency. In the event Defendants administer or cause a third-party to administer any
drug to any of the chimpanzees between now and the day of the Transfer, Defendants shall
notify Plaintiffs’ counsel within twenty-four hours of such administration;

7. The recording of video (including via any surveillance cameras at the Festus property),
taking of photographs, or monitoring by unmanned aerial vehicle (i.e., drone) of the
Transfer is prohibited;

8. Ms. Haddix shall reimburse Plaintiffs for all costs associated with securing the service of
the U.S. Marshals;

9. The time and date of the Transfer shall remain confidential, except as is necessary for
Plaintiffs to effectuate the transfer of the chimpanzees; Defendants are prohibited from
sharing the date and/or time of the transfer with any non-party; and

10. Any willful violation of the Court’s Orders in relation to the Transfer will result in the

initiation of contempt proceedings.

Date: q fiyfar Cft . Ifa

CATHERINE D. PERRY
UNITED STATES DISTRICT JUDGE
